Exhibit 10.2

 

Cubist Pharmaceuticals, Inc.

Director Compensation, Benefits, Programs

Effective January 1, 2006

 


DIRECTOR COMPENSATION

 

Element

 

Compensation

Retainer

 

Chairman of the Board - $20,000
Lead Director - $15,000
Board Member - $10,000

Initial Option Grant

 

10,000 options

Annual Option Grant

 

10,000 options plus additional options if the Company outperforms the peer group
index for the preceding calendar year.

Overperformance: 100%-109% of the index’s performance = 2,500 options
Overperformance: 110%-124% of the index’s performance = 5,000 options
Overperformance: 125%+ of the index’s performance = 7,500 options

Board Meetings

 

$3,000 per meeting (in person)
$1,000 per meeting (by phone)

Committee Meetings

 

$1,000 per meeting (in person or by phone)

Committee Chairmen

 

$1,000 additional per meeting led

Chairman of the Board

 

$1,000 additional per Board Meeting led and 2 times options of regular outside
director

Lead Director

 

$1,000 additional per Board Meeting led and 1.5 times options of regular outside
director

 


DIRECTOR BENEFITS

 

Expense Reimbursement

 

Cubist shall reimburse the cost of all reasonable travel related expenses and
meals incurred in connection with attending Board or Committee Meetings.
Directors should travel one class below first class. Exceptions will be handled
on a case-by-case basis and should be submitted to the Chairman (or, if there is
no Chairman, the Lead Director)

D & O Insurance

 

Cubist provides Director & Officer Insurance for all Board Members.

NACD Membership

 

Cubist provides a membership to the National Association of Corporate Directors
for all Board Members

Director Education Programs

 

Cubist supports director education and will reimburse directors for reasonable
expenses incurred in connection with participation in director education
programs. Directors are expected to report all such participation to the
Secretary of the Corporation. Cubist also provides in-house direction education
and has a Director Orientation Program.

 

--------------------------------------------------------------------------------